DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-7-22 has been entered.
 	Applicant’s amendment filed on 6-7-22 has been entered.  Claims 1-2, 4 and 8 have been amended.  Claim 3 has been canceled.  Claim 10 has been added.  Claims 1-2, 4 and 7-10 are pending and under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “wherein hematopoietic stem cells migrate from a stem cell niche forming a receptive stem cell niche” in lines 4-6 of claim 1 is vague and renders the claim indefinite.  It is unclear whether it is the migrated hematopoietic stem cells forming a receptive stem cell niche or it is the stem cell niche forming a receptive stem cell niche.  It is also unclear where the hematopoietic stem cells are migrated to after the administration of the mobilization agent to the subject and it is unclear where the receptive stem cell niche is formed in the subject.  Claims 2, 4 and 7-10 depend from claim 1 but fail to clarify the indefiniteness.
The phrase “administering intravenously an effective amount of a therapeutic CD34+ stem cells engineered to express gp91phox that occupy the receptive niche formed in step (a)” in lines 8-10 of claim 1 is vague and renders the claim indefinite.  It is unclear what occupy the receptive niche formed in step (a), the gp91phox, the genetically engineered CD34+ stem cells administered in step (b), or the mobilized hematopoietic stem cells from step (a).  Claims 2, 4 and 7-10 depend from claim 1 but fail to clarify the indefiniteness.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The phrase “a receptive stem cell niche” in line 6 of claim 1 is considered new matter.  Applicant points out support for the amendment can be found in paragraphs [0006], [0007] and [0011] of the specification.  However, none of those paragraphs provide support for the phrase “a receptive stem cell niche”.  Examiner cannot find support in the specification for the phrase “a receptive stem cell niche”.  Thus, the phrase set forth above is considered new matter.  Claims 2, 4 and 7-10 depend from claim 1.

Claims 1-2, 4 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for mobilizing hematopoietic stem cells (HSCs) to peripheral blood by using G-CSF, collecting HSCs via apheresis, transducing collected HSCs ex vivo with lentiviral vectors expressing gp91phox under the control of a strong myeloid-specific promoter, and then infusing the transduced HSCs back into the same individual CGD patient (autologous cell therapy), does not reasonably provide enablement for mobilizing hematopoietic stem cells (HSCs) by using various mobilization agents in a subject to form a receptive stem cell niche somewhere in said subject, engineered CD34+ stem cells to express gp91phox, and intravenously administering the engineered CD34+ stem cells to the subject to occupy the receptive niche at various locations in said subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d at 737, 8 USPQ2d 1400, 1404 (Fed. Cir.1988)). 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
Claims 1-2, 4 and 7-10 are directed to a method of hematopoietic stem cell transplantation (HSCT) comprising (a) administering at least on stem cell mobilization agent to a subject, wherein hematopoietic stem cells migrate from a stem cell niche forming a receptive stem cell niche without exposing the subject to chemotherapy or irradiation conditioning, (b) administering intravenously an effective amount of a therapeutic CD34+ stem cells engineered to express gp91phox that occupy the receptive niche formed in step (a), and (c) repeating steps (a) and (b) four or more times.  Claim 2 specifies the therapeutic CD34+ stem cells are derived from autologous CD34+ stem cells.  Claim 4 specifies the therapeutic CD34+ stem cells are produced prior to administering ex vivo by lentiviral transduction of a super-promoter (SP)- gp91phox gene.  Claim 7 specifies the first mobilization agent is granulocyte-colony stimulating factor.  Claim 8 further comprises administering a second mobilization agent concurrently with a first mobilization agent.  Claim 9 specifies the second mobilization agent is AMD3100.  Claim 10 specifies the CD34+ stem cells are harvested from the subject prior to treatment of chronic granulomatous disease.

Nature of the invention: 
A method of hematopoietic stem cell transplantation (HSCT) comprising (a) administering at least on stem cell mobilization agent to a subject, wherein hematopoietic stem cells migrate from a stem cell niche forming a receptive stem cell niche without exposing the subject to chemotherapy or irradiation conditioning, (b) administering intravenously an effective amount of a therapeutic CD34+ stem cells engineered to express gp91phox that occupy the receptive niche formed in step (a), and (c) repeating steps (a) and (b) four or more times.  

The state of the prior art: 
The state of the art of mobilizing hematopoietic stem cells to form a receptive stem cell niche at various locations in a subject and administering intravenously CD34+ stem cells expressing gp91phox to said subject to occupy the receptive stem cell niche at various locations of the subject was unpredictable before the effective filing date of the claimed invention.

The breadth of the claims: 
The claims encompass mobilization of hematopoietic stem cells by using various mobilization agents to form a receptive stem cell niche at various locations in a subject, and administering intravenously CD34+ stem cells expressing gp91phox to said subject to occupy the receptive stem cell niche at various locations of the subject.  

The level of skill in the art: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses the PU.1 binding site of the p47phox promoter is essential for transcriptional activity in myeloid cells (Example 1, [0079]), screening for synthetic promoters with strong activity and myeloid-specific activity of the super-promoters (Example 1, [0084], [0085]), preparation of super-active gp91phox mutant, and construction of two myeloid-specific lentiviral vectors, Lenti-SP107-gp91-PGK-MGMT and Lenti-AP107-gp91 for X-CGD gene therapy in mouse model (Example 1, [0089]).  Human gp91phox and its variant gp91phox (T196F) are separately inserted into Lenti-SP-GFP to replace the EGFP gene, the resulting constructs, Lenti-SP-hg91phox and Lenti-SP-hg91phox (T196F) are cotransfected respectively by Fugene6 reagents together with 3 packaging plasmids into 293T cells to produce lentiviral particles, which are used to transduce mouse X-CGD bone marrow stem cells ex vivo for 5-6 hours.  The transduced bone marrow cells are infused into lethally irradiated X-CGD recipient mice by tail vein injection (Example 1, [0091]).  Mice with a null allele for gp91phox were generated by targeted disruption of the gp91phox locus in 129 SV murine embryonic stem cells and backcrossed for more than 11 generations with wild-type C57BL/6J mice.  VSV-G-pseudotyped lentivector-SP-hg91phox and Lenti-SP-hg91phox (T196F) particles are generated (Example 2, [0108]), Bone marrow is obtained from femurs and tibias of 6-8 week-old X-CGD male mice 4 days after iv injection of 5-FU, and bone marrow cells are treated with Lympholyte-M for enrichment of HSCs, which are transduced with lentiviral particles.  After infection, the cells are transplanted by iv injection into each syngeneic recipient given 950 cGy of total body irradiation (Example 2, [0109]).  Gene-corrected gp91phox null, untreated control gp91phox-null and wild-type mice are bled by tail venesection and the cells are analyzed by flow cytometry to determine coexpression of murine CD3 and CD11b, or Gr-1 (granulocytes) with human gp91phox detected using FITC-conjugated murine monoclonal antibody 7D5, which does not bind to mouse gp91phox (Example 2, [0111]).
It is noted that the specification only provides prophetic method of treating CGD with cells transduced with lentiviral vectors via iv injection.  The specification fails to provide any data or result for such method of treatment.
The specification fails to provide adequate guidance and evidence for how to mobilize hematopoietic stem cells by using various mobilization agents to form a receptive stem cell niche at various locations in a subject, and administer intravenously CD34+ stem cells expressing gp91phox to said subject to occupy the receptive stem cell niche at various locations of the subject.  

The unpredictable nature of the art:
The claims read on using unknown mobilization agent to collect hematopoietic stem cells to form a receptive stem cell niche at various locations in a subject and administer intravenously CD34+ stem cells expressing gp91phox to said subject to occupy the receptive stem cell niche at various locations of the subject.  
The claims encompass numerous different mobilization agents including known and unknown mobilization agents.  Different mobilization agents differ in their chemical structures and biological functions and their ability to mobilize hematopoietic stem cells (HSCs) from bone marrow or other tissues or organs to peripheral blood or some other locations in a subject would vary.  The specification only discloses G-CSF can mobilize HSCs from bone marrow to peripheral blood in vivo but fails to disclose whether any other type of mobilization agent would be able to mobilize HSCs from bone marrow or other tissues or organs to peripheral blood or some other locations in a subject.  The Balassa reference cited by Applicant in the remarks filed on 6-7-22 discusses hematopoietic stem cell transplantation has become an established method for the treatment of many haemato-oncological, immunological and hereditary conditions with the potential of cure (e.g. Abstract).  Under “Stem cell source and collection of stem cells”, Balassa describes that for mobilization of HSCs in patient, various regimens are available that consist of chemotherapeutic agents and granulocyte-colony stimulating factor (G-CSF).  The HSCs are collected via apheresis procedure after G-CSF injections (e.g. bridging p. 34, right column, last paragraph and p. 35, left column, 1st paragraph).  The Balassa reference only describes using G-CSF to initiate migration of HSCs from bone marrow to peripheral blood where the HSCs are collected via apheresis procedure.  The Balassa reference and the specification of the instant application fail to provide enabling disclosure for whether various mobilization agents, such as AMD3100, ancestim, anti-sense VLA-4 receptor, POL6326, BKT 140, NOX-A12, Natalizumab, SIP agonists and hypoxia-inducible factor, disclosed in the specification and other unknown mobilization agents would be able to mobilize HSCs from bone marrow or other tissue or organs to peripheral blood or to some other locations in a subject.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the claimed invention.
Further, the claims read on mobilizing hematopoietic stem cells by using various mobilization agents to form a receptive stem cell niche at various locations in a subject.  It is unclear how the migrated HSCs can form a receptive stem cell niche at various locations in a subject.  There is no evidence of record that shows the HSCs can form new receptive stem cell niche in a subject and it is unclear where those newly formed receptive stem cell niches are located in the subject.  If the receptive stem cell niche is a pre-existing stem cell niche, it is unclear where those pre-existing stem cell niches are located in the subject.  The specification fails to provide adequate guidance and evidence for what pre-existing stem cell niches are located in a subject and they can be formed from HSCs.  The specification also fails to provide adequate guidance and evidence that the intravenously administered CD34+ stem cells expressing gp91phox would be able to occupy the receptive stem cell niche at various locations of the subject.  There is no evidence of record that shows the intravenously administered CD34+ cells would be able to reach the target receptive stem cell niche at various locations of the subject.   Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the claimed invention.

The amount of experimentation necessary:
One skilled in the art before the effective filing date of the claimed invention would require to perform trial and error experimentation to determine which mobilization agent can mobilize hematopoietic stem cells from the host niches into the subject’s blood of numerous different organisms, trial and error experimentation to determine whether the migrated HSCs can form a new receptive stem cell niche, to produce the claimed engineered CD34+ cells from numerous different organisms, to administer intravenously the engineered CD34+ stem cells to the subject, and trial an error experimentation to determine whether the engineered CD34+ stem cells can occupy the receptive stem cell niche at various locations in the subject. 
For the reasons set forth above, one skilled in the art before the effective filing date of the claimed invention would have to engage in undue experimentation to practice over the full scope of the invention claimed.  This is particularly true based upon the nature of the claimed invention, the state of the art, the unpredictability found in the art, the teaching and working examples provided, the level of skill which is high, the amount of experimentation required, and the breadth of the claims.

Applicant cites In re Wright, In re Vaeck and In re wands, and argue that some experimentation, even a considerable amount, is not “undue” if it is merely routine or the specification provides sufficient guidance.  Applicant argues that the steps of mobilizing any type of stem cells by using various mobilization agents in a subject and removing said mobilized stem cells from the subject’s blood is established protocols.  Applicant cites reference Balassa (2019) and argues that Balassa discusses established methods of mobilization and collection of hematopoietic stem cells and provides a brief history of peripheral blood hematopoietic cells mobilization established in 1990s.  Stem cell mobilization and collection were established protocols, and there are various known hematopoietic stem cells mobilization agents discussed in Albarkri (Exhibit B) (Remarks, p. 4-5).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 112(a) and the following reasons.
The claims encompass numerous different mobilization agents including known and unknown mobilization agents.  Different mobilization agents differ in their chemical structures and biological functions and their ability to mobilize hematopoietic stem cells (HSCs) from bone marrow or other tissues or organs to peripheral blood or some other locations in a subject would vary.  The specification only discloses G-CSF can mobilize HSCs from bone marrow to peripheral blood in vivo but fails to disclose whether any other type of mobilization agent would be able to mobilize HSCs from bone marrow or other tissues or organs to peripheral blood or some other locations in a subject.  The Balassa reference cited by Applicant in the remarks filed on 6-7-22 discusses hematopoietic stem cell transplantation has become an established method for the treatment of many haemato-oncological, immunological and hereditary conditions with the potential of cure (e.g. Abstract).  Under “Stem cell source and collection of stem cells”, Balassa describes that for mobilization of HSCs in patient, various regimens are available that consist of chemotherapeutic agents and granulocyte-colony stimulating factor (G-CSF).  The HSCs are collected via apheresis procedure after G-CSF injections (e.g. bridging p. 34, right column, last paragraph and p. 35, left column, 1st paragraph).  The Balassa reference only describes using G-CSF to initiate migration of HSCs from bone marrow to peripheral blood where the HSCs are collected via apheresis procedure. 
The Albakri reference reports that “In most of the cases, mobilization by the cytosine granulocyte colony-stimulating factor with chemotherapy, and in some settings, with the CXC chemokine receptor type 4 antagonist plerixafor, can achieve high yield of hematopoietic progenitor cells (HPCs).  However, adequate mobilization is not always successful in a significant portion of donors” (e.g. Abstract).  Although Table 1 of Albakri reference shows mobilizing agents (not including G-CSF and Plerixafor) and their target adhesions molecules.  Albakri fails demonstrates those mobilization agents would be able to mobilize hematopoietic stem cells (HSCs) from bone marrow or other tissues or organs to peripheral blood or some other locations in a subject.
The Balassa reference, Albakri reference and the specification of the instant application fail to provide enabling disclosure for whether various mobilization agents, such as AMD3100, ancestim, anti-sense VLA-4 receptor, POL6326, BKT 140, NOX-A12, Natalizumab, SIP agonists and hypoxia-inducible factor, disclosed in the specification and other unknown mobilization agents would be able to mobilize HSCs from bone marrow or other tissue or organs to peripheral blood or some other locations in a subject.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the claimed invention.
Further, the claims read on mobilizing hematopoietic stem cells by using various mobilization agents to form a receptive stem cell niche at various locations in a subject.  It is unclear how the migrated HSCs can form a receptive stem cell niche at various locations in a subject.  There is no evidence of record that shows the HSCs can form new receptive stem cell niche in a subject and it is unclear where those newly formed receptive stem cell niches are located in the subject.  If the receptive stem cell niche is a pre-existing stem cell niche, it is unclear where those pre-existing stem cell niches are located in the subject.  The specification fails to provide adequate guidance and evidence for what pre-existing stem cell niches are located in a subject and they can be formed from HSCs.  The specification also fails to provide adequate guidance and evidence that the intravenously administered CD34+ stem cells expressing gp91phox would be able to occupy the receptive stem cell niche at various locations of the subject.  There is no evidence of record that shows the intravenously administered CD34+ cells would be able to reach the target receptive stem cell niche at various locations of the subject.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the claimed invention.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632